                          Case 17-34443 Document 71 Filed in TXSB on 04/10/19 Page 1 of 7
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH

Debtor 1                 4XLQWLQD'LRQQH-DFNVRQ
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        6RXWKHUQ'LVWULFWRI7H[DV
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     4XLQWLQD'LRQQH-DFNVRQ                                                                  
      Debtor 1       Case       17-34443            Document        71 Filed in TXSB onCase
                     _____BB_________________________________________________
                     First Name    Middle Name     Last Name
                                                                                         04/10/19
                                                                                            number (LINQRZQ)Page     2 of 7
                                                                                                             ______________________



 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Michelle Jones
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    04/10/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        JONES,MICHELLE                                                               VP Loan Documentation
                                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name            Middle Name       Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                   Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                         State      ZIPCode



                     800-274-7025                                                    NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                    (PDLO




Official Form 410S1                                         1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                          page 
                    Case 17-34443 Document 71 Filed in TXSB on 04/10/19 Page 3 of 7
                          UNITED STATES BANKRUPTCY COURT
                                                        Southern District of Texas


                                                    Chapter 13 No. 1734443
                                                    Judge: David R Jones

In re:
Quintina Dionne Jackson
                                           Debtor s 

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before April 11, 2019 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                            %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     Quintina Dionne Jackson
                                     4722 Bicentennial Ct.

                                     Houston TX 77066



                                   %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     N/A




Debtor’s Attorney:                 %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                    Alex Olmedo Acosta
                                    Acosta Law, P.C.
                                    13831 Northwest Freeway
                                    Ste 400
                                    Houston TX 77040


                                   %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                    N/A




Trustee:                           %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     William E. Heitkamp
                                     Office of Chapter 13 Trustee
                                     9821 Katy Freeway
                                     Ste 590
                                     Houston TX 77024

                                                           /s/Michelle Jones
                                                           @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                           VP Loan Documentation
                                                           Wells Fargo Bank, N.A.
                                                                            PERF
      Case 17-34443Return
                       Document         71 Filed in TXSB on 04/10/19 Page 4 of 7
                          Mail Operations                                                  Escrow Review Statement
                                  PO Box 14547
                                                                                           For informational purposes only
                                  Des Moines, IA 50306-4547
                                                                                           Statement Date:                                   March 13, 2019
                                                                                           Loan number:
                                                                                           Property address:
                                                                                                 4722 BICENTENNIAL CT
                                                                                                 HOUSTON TX 77066-2901


                                                                                           Customer Service
                                                                                                  Online                          Telephone
                                                                                                  wellsfargo.com                  1-800-340-0473
          ESTATE OF TONY M JACKSON
                                                                                                  Correspondence                  Hours of operation
          C/O QUINTINA DIONNE JACKSON                                                             PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
          4722 BICENTENNIAL CT                                                                    Des Moines, IA 50306
          HOUSTON TX 77066-2901                                                                   To learn more, go to:
                                                                                                  wellsfargo.com/escrow


                                                                                                    We accept telecommunications relay service calls



PLEASE NOTE: If you are presently seeking relief (or have previously been granted
relief) under the United States Bankruptcy Code, this statement is being sent to you
for informational purposes only. The summaries below are based on the terms of the
loan and are provided for informational purposes only.
These amounts are governed by the terms of the loan unless otherwise reduced by an
order of the bankruptcy court. Because the amounts billed for the escrow items can
change over time, we review the escrow account at least once per year to ensure there
will be enough money to make these payments. Once the review is complete, we send
the escrow review statement, also known as the escrow account disclosure statement.
                                                                                              The escrow account has a shortage of
Here's what we found:
     • Required Minimum Balance: The escrow account balance is projected to                                $686.70
        fall below the required minimum balance. This means there is a shortage.

     •   Payments: As of the May 15, 2019 payment, the contractual portion of the
         escrow payment increases.



  Part 1 - Mortgage payment

         Option 1                 Pay the shortage amount over 12 months
                                   Previous payment through New payment beginning with
                                   04/15/2019 payment date   the 05/15/2019 payment
                                                                                                 Option 1: No action required
 Principal and/or interest                   $547.98                   $547.98

 Escrow payment                              $550.07                   $598.35               Starting May 15, 2019 the new contractual
 Total payment amount
                                                                                             payment amount will be $1,146.33
                                         $1,098.05                  $1,146.33

         Option 2                 Pay the shortage amount of $686.70
                                   Previous payment through New payment beginning with
                                   04/15/2019 payment date   the 05/15/2019 payment
                                                                                                 Option 2: Pay shortage in full
 Principal and/or interest                   $547.98                   $547.98

 Escrow payment                              $550.07                   $541.12               Starting May 15, 2019 the new contractual
 Total payment amount                                                                        payment amount will be $1,089.10
                                         $1,098.05                 $1,089.10
 Note: If this is an adjustable rate mortgage (ARM), a separate notice will be sent
 before the payment is scheduled to change.




                                                       See Page 2 for additional details.


                                         Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                         States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                         Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                         payments, please contact your attorney or the Trustee’s office before directly sending any
                                         amounts relating to this escrow shortage

                                                                   If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                   and mail it along with a check for $686.70 to the address that appears on this coupon.
  ESTATE OF TONY M JACKSON
                                                                   This payment must be received no later than May 15, 2019.


              Wells Fargo Home Mortgage
              PO Box 51120
              Los Angeles, CA 90051-5420




         708                           5 10 02 00100032 00108910 00168702 00068670 0
                                                                                                                                               Page 2 of 3
      Case 17-34443 Document 71 Filed in TXSB on 04/10/19LoanPage   5 of 7
                                                              Number:


     Part 2 - Payment calculations
You have a shortage of $686.70. For the past review period, the projected amount of your escrow items was $6,493.36. For the coming year, the
projected amount to be paid from your escrow is $6,493.36.

How was the escrow payment calculated?
To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
determine the escrow amount.

The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
through the date of the analysis.



Escrow comparison

                                                                                                                                        New monthly
                                    10/16 - 10/17     05/17 - 05/18       06/18 - 03/19   05/19 - 04/20
                                                                                                                       # of               escrow
                                      (Actual)          (Actual)            (Actual)       (Projected)
                                                                                                                      months              amount

Property taxes                           $3,244.31         $3,589.97          $3,617.36       $3,617.36        ÷         12       =          $301.45
Property insurance                      $2,425.00          $2,425.00          $2,876.00       $2,876.00        ÷         12       =          $239.67
Total taxes and insurance                $5,669.31         $6,014.97          $6,493.36       $6,493.36        ÷         12       =           $541.12
Escrow shortage                          $1,639.77           $294.34           $586.00         $686.70         ÷         12       =            $57.23**

Total escrow                            $7,309.08          $6,309.31          $7,079.36       $7,180.06        ÷         12       =          $598.35


**
 This amount is added to the payment if Option 1 on page 1 is selected.


Projected escrow account activity over the next 12 months
To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                   (Calculated in Part 3 - Escrow account projections
Lowest projected escrow balance December, 2019                                -$4,457.42           table)

Bankruptcy adjustment‡                                               +        $3,770.72

Minimum balance for the escrow account                                -            $0.00


Escrow shortage                                                      =         -$686.70


‡
 This adjustment of $3,770.72, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
confirmed bankruptcy plan.


Important messages
Act now - purchase your own insurance policy
Our records show that the insurance policy was obtained by Wells Fargo. Please understand that this policy only covers the structure and/or
improvements, but does not cover liability or any personal property. For this reason, consider purchasing a policy of your choosing - it may lower the
costs and give options for more coverage. If you sent us proof of a purchased policy, please disregard this message. If you have questions or are having
trouble paying for the insurance policy, call us at the number on the first page of this statement.
       Case 17-34443 Document 71 Filed in TXSB on 04/10/19LoanPage   6 of Page
                                                               Number:
                                                                           7 3 of 3

  Part 3 - Escrow account projections
Escrow account projections from May, 2019 to April, 2020
                                            What we
              Payments to                   expect to                                                                   Projected escrow        Balance required
Date            escrow                       pay out         Description                                                    balance              in the account
Apr 2019                                                     Starting balance                                                -$2,293.02                   $2,164.40
May 2019              $541.12                     $0.00                                                                      -$1,751.90                   $2,705.52
Jun 2019              $541.12                     $0.00                                                                      -$1,210.78                   $3,246.64
Jul 2019              $541.12                     $0.00                                                                       -$669.66                    $3,787.76
Aug 2019              $541.12                     $0.00                                                                       -$128.54                    $4,328.88
Sep 2019              $541.12                     $0.00                                                                        $412.58                    $4,870.00
Oct 2019              $541.12                 $2,876.00      AMERICAN SECURITY GROUP                                         -$1,922.30                   $2,535.12
Nov 2019              $541.12                     $0.00                                                                      -$1,381.18                   $3,076.24
Dec 2019              $541.12                  $1,132.68     HARRIS COUNTY (A)                                               -$1,972.74                   $2,484.68
Dec 2019               $0.00                   $1,806.68     KLEIN ISD (W)                                                   -$3,779.42                    $678.00
Dec 2019               $0.00                    $678.00      FOUNTAINHEAD MUD                                               -$4,457.42                       $0.00
Jan 2020              $541.12                     $0.00                                                                      -$3,916.30                     $541.12
Feb 2020              $541.12                     $0.00                                                                      -$3,375.18                   $1,082.24
Mar 2020              $541.12                     $0.00                                                                      -$2,834.06                   $1,623.36
Apr 2020              $541.12                     $0.00                                                                      -$2,292.94                   $2,164.48

Totals            $6,493.44                    $6,493.36



  Part 4 - Escrow account history
Escrow account activity from June, 2018 to April, 2019
                      Deposits to escrow                       Payments from escrow                                                       Escrow balance
   Date      Actual      Projected Difference              Actual   Projected Difference              Description             Actual         Projected Difference
Jun 2018                                                                                          Starting Balance           -$8,367.07      $2,506.29      -$10,873.36
Jun 2018       $448.37           $501.24       -$52.87        $0.00             $0.00    $0.00                                -$7,918.70     $3,007.53      -$10,926.23

Jul 2018       $466.79           $501.24       -$34.45        $0.00             $0.00    $0.00                                -$7,451.91      $3,508.77     -$10,960.68

Aug 2018         $0.00           $501.24      -$501.24        $0.00             $0.00    $0.00                                -$7,451.91      $4,010.01     -$11,461.92

Sep 2018       $466.79           $501.24       -$34.45        $0.00             $0.00    $0.00                                -$6,985.12      $4,511.25     -$11,496.37
                                                                                                  AMERICAN SECURITY GROUP
Oct 2018       $933.58           $501.24       $432.34     $2,876.00     $2,425.00      $451.00                              -$8,927.54       $2,587.49     -$11,515.03

Nov 2018       $466.79           $501.24       -$34.45        $0.00             $0.00    $0.00                               -$8,460.75      $3,088.73      -$11,549.48

Dec 2018       $466.79           $501.24       -$34.45     $1,132.68       $1,121.21     $11.47   HARRIS COUNTY (A)           -$9,126.64     $2,468.76      -$11,595.40

Dec 2018         $0.00             $0.00         $0.00     $1,806.68       $1,776.37     $30.31   KLEIN ISD (W)             -$10,933.32        $692.39       -$11,625.71

Dec 2018         $0.00             $0.00         $0.00      $678.00         $692.39     -$14.39   FOUNTAINHEAD MUD           -$11,611.32         $0.00       -$11,611.32

Jan 2019       $466.79           $501.24       -$34.45        $0.00             $0.00    $0.00                               -$11,144.53       $501.24      -$11,645.77

Feb 2019       $466.79           $501.24       -$34.45        $0.00             $0.00    $0.00                               -$10,677.74     $1,002.48      -$11,680.22

Mar 2019     $7,834.65           $501.24      $7,333.41       $0.00             $0.00    $0.00                               -$2,843.09       $1,503.72      -$4,346.81
(estimate)

Apr 2019       $550.07           $501.24        $48.83        $0.00             $0.00    $0.00                               -$2,293.02      $2,004.96       -$4,297.98
(estimate)

Totals       $12,567.41         $5,513.64     $7,053.77    $6,493.36     $6,014.97      $478.39




Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
reserved. NMLSR ID 399801 4/18
Case 17-34443 Document 71 Filed in TXSB on 04/10/19 Page 7 of 7
